          Case 1:11-cr-00936-RJS Document 160 Filed 08/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA

          -v-

    CASIMIR GRIFFIN,                                                      No. 11-cr-936 (RJS)
                                                                               ORDER
                                    Supervisee.




RICHARD J. SULLIVAN, Circuit Judge:

        The Court is in receipt of a letter from Supervisee’s counsel, dated August 24, requesting

that one of Supervisee’s proposed witnesses – Ms. Iesha Banks – be permitted to testify remotely

at the violation of supervised release (“VOSR”) hearing scheduled for August 27, 2021. 1 Doc.

No. 159. Counsel has informed the Court that the government does not object to this request. Id.

        Based on the representations in counsel’s August 24 letter, the Court determines that

counsel has made good faith efforts to arrange for Ms. Banks to testify at the hearing in person and

has provided sufficient specific reasons for her unavailability. See Doc. No. 159 (explaining that

Ms. Banks lives in North Carolina and is unable to travel to the hearing because of her

commitments to her job and the care of her two young children). Because the government does

not object, and in light of Ms. Banks’s commitments and the ongoing COVID-19 pandemic, the

Court grants counsel’s request to permit Ms. Banks to testify remotely subject to the requirement

that she testify via two-way videoconference. Cf. United States v. Gigante, 166 F.3d 75, 81 (2d

Cir. 1999) (holding that “a trial court may allow a witness to testify via two-way closed-circuit


1
  Although counsel’s August 24 letter does not specify a medium for the remote testimony, the Court contemplates
that Ms. Banks would testify via a two-way videoconference on Zoom in the same manner that the government’s
witness testified at the evidentiary hearing held in this matter on July 28, 2021.
         Case 1:11-cr-00936-RJS Document 160 Filed 08/25/21 Page 2 of 2




television” at trial “[u]pon a finding of exceptional circumstances” and “when this furthers the

interest of justice”); United States v. Donziger, No. 11-cv-691 (LAK), 2020 WL 5152162, at *2–

3 (S.D.N.Y. Aug. 31, 2020), reconsideration denied, No. 11-cv-691 (LAK), 2020 WL 8465435

(S.D.N.Y. Oct. 23, 2020).


SO ORDERED.

Dated:        August 25, 2021
              New York, New York

                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES DISTRICT JUDGE
                                                   Sitting by Designation




                                               2
